Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-20 are pending in this Office Action.  

DETAILED ACTION

Response to Arguments
112 Rejection: 
The applicant's amendment and remarks filed on 01/24/2022. Therefore the 35 U.S.C. 112 rejection of claims 8, 15 is withdrawn.

101 Rejection: 
The applicant's amendment and remarks filed on 01/24/2022. Therefore the 35 U.S.C. 101 rejection of claims 10. 17 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Micucci (US20130174275)  hereafter referred to as “Micucci”, in view of Arabo (US20130346521).

Regarding claim 1: 
Micucci teaches A method, comprising:
determining, by one or more processors, occurrence of an event associated with an object in a multi-tenant application, wherein the event is a record change of the object associated with a tenant (Micucci Fig. 3, [0120] tracking updates to a record … with multi-tenant database system 16. [0126-0127] a tenant (e.g., through an administrator) can configure the database system to create (enable) feed tracked updates only for certain types of records [0121] receives a request to update a first record … The request for the update of a field of a record is an example of an event associated with the first record for which a feed tracked update may be created. [0194] provide a feed tracked update of events from which feed items are created. In one aspect, the events are for objects that are being tracked. Note: receive, create and/or provide feed tracked update is determining occurrence of an event)
forming, by one or more processors, a notification of the event via the multi- tenant application for a user of a client application (Micucci. [0053] alert notifications can be displayed in a user interface … the alert notification can be generated and presented as a user engages … input data to be entered. [0125] In block 330, a feed tracked update is generated about the update to the record [0118-0119] Tracking Update … certain users to be notified when a record is updated), wherein the client application is an instance of the multi-tenant application ([0120] tracking updates to a record … with multi-tenant database system 1. [0071] Application platform 18 may be a framework that allows the applications of system 16 to run … executing one or more applications developed by the provider … via user systems 12. [0055] multi-tenant database system … software of a database system may be shared by one or more customers. Note: execute multi-tenant sharing application on the user system 16 is wherein the client application is an instance of the multi-tenant application) 
Micucci does not explicitly disclose the notification is defined by the tenant in the multi-tenant application using a first field of the object to manage interactions between the tenant and the user and determining, by the one or more processors, an action for the user to respond to the event, wherein the action is associated with the notification, sending, by the one or more processors, the notification and the action as a push notification to the client application on a device of the user, wherein the device is associated with the user based on the event and wherein the device displays the notification and the action when receiving the push notification.
Arabo teaches the notification is defined by the tenant in the multi-tenant application using a first field of the object to manage interactions between the tenant and the user (Arabo [0041-0042] Push notification settings 204 … high, normal, and low … include settings that determine how push notifications will be displayed on user system 114. [0043] Push notification settings 204 … for different push service providers (eg Apple and Google). [0029] the sender, which is the publisher of the push notification, sends the notification … the display of push notifications to indicate that action is required. [0036] sends notification messages on behalf of publishers of push notifications, such as publisher 102, to client terminals, such as user systems. [0038] The push notifications may relate to events within the on-demand multitenant database that require the attention of the user. Note: Push notifications set by different providers is the notification is defined by the tenant)
determining, by the one or more processors, an action for the user to respond to the event, wherein the action is associated with the notification and defined by the tenant using a second field from the object associated with the event (Arabo, [0047] detect that the notification is of a type that is particularly urgent. For example, if the publisher is a bank, and the push notification is an notification that account is overdrawn, upon detecting that the content of the push notification is that an account is overdrawn, a priority level analyzer may assign a high priority level so that immediate action may be taken. [0074] require the user to recognize the push notification and perform an instructed action to turn the notification off or to turn off a particular mode of displaying the notification. Fig. 10, 1012. [0111] In step 1012, the user system 114 displays the push notification according to the display setting 510 and the acknowledgment settings 512 … the acknowledgment settings 512 may be a button that displays in addition to the push notification, requiring the user to press the button in acknowledgment of the push notification. Note: publisher is tenant; display both notification and acknowledgment (action) are a first field and second field)
sending, by the one or more processors, the notification and the action as a push notification to the client application on a device of the user, wherein the device is associated with the user based on the event and wherein the device displays the notification and the action when receiving the push notification (Arabo fig. 10 1002-1012, [0109-111] In step 1002, the user system 114 receives the push notification from the push service provider 108 … In step 1012, the user system 114 displays the push notification according to the display setting 510 and the acknowledgment settings 512 … the acknowledgment settings 512 may be a button that displays in addition to the push notification, requiring the user to press the button in acknowledgment of the push notification. [0047] the notification is of a type that is particularly urgent … detecting that the content of the push notification is that an account is overdrawn … that immediate action may be taken)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Arabo and apply them on the teachings of Micucci to further implement the notification is defined by the tenant in the multi-tenant application using a first field of the object to manage interactions between the tenant and the user and determining, by the one or more processors, an action for the user to respond to the event, wherein the action is associated with the notification, sending, by the one or more processors, the notification and the action as a push notification to the client application on a device of the user, wherein the device is associated with the user based on the event and wherein the device displays the notification and the action when receiving the push notification.  One would be motivated to do so because in order to improve better system and method to provide the sender, which is the publisher of the push notification, sends the notification … the display of push notifications to indicate that action is required and require the user to recognize the push notification and perform an instructed action (Arabo, [0029][0047]).
Regarding claim 2: 
The method of claim 1, wherein occurrence of the event is determined by a criteria defined by the tenant using a third field from the object associated with the event (Micucci, [0193] each tenant has its own set of tables that are created based on criteria provided by the tenant. [0230] one or more criteria specifying which events are to be tracked for possible inclusion into a feed to be displayed are received from a tenant. [0141] criteria besides field and events can be used to determine whether a feed tracked update is created, e.g., type of change in the field. [0056] a user could be a salesperson of a company, which is a tenant of the database system that provides a database service). 
Regarding claim 3: 
 	The method of claim 1, wherein occurrence of the event is determined by the one or more processor using an application programing interface (API) (Micucci [0207] entity feeds are modeled in the API as a feed associate entity. [0258] tracking and creating feed items … can `enable objects` for feeds through a standard API … use a graphical user interface implemented for the default feed tracking. [0272] an application interface can have certain mechanisms … can be used to identify a message to be added to a table used to create a feed or added directly to a list of feed items ready for display)
Regarding claim 4: 
 	The method of claim 5, further comprising associating an action link with the action, wherein the action link comprises a set of information to execute the action (Micucci see Fig. 25 for action links. [0406] The selections include an attach file selection 2508 and an attach link selection 2512 … Clicking on the share button 2520 causes the data entered in field 2504 to be submitted as a post to one or more information feeds, such as the Project Millennium group feed. Clicking on the attach file selection 2508 allows the user to attach a desired file to the post before submitting the post and the attached file(s) using share button 2520. By the same token, moving pointer 2516 over link selection 2512 allows the user to select or enter a hyperlink or link to any data objects in the online social network or other networks for submission with the post to one or more information feeds) [0410] attach link selection 2512 of FIG. 25).
Regarding claim 5: 
The method of claim 1, further comprising receiving an indication of selection of the action from the device (Micucci Fig. 22, 2204. [0409] receives an indication of an action associated with providing data to the online social network … any indications of actions received by one or more computing devices. [0406] A user can use an input device such as a mouse to move a graphical pointer 2516 to appropriate regions of publisher component 1908 to click on and select any of the various fields and components. Arabo [0112] a push notification has an acknowledgment setting that sends a message to the publisher 102 that action has been taken. Step 1014 )
Regarding claim 6:
The method of claim 1, further comprising executing the action by the action link when receiving the indication (Micucci [0071] application platform 18 enables creation, managing and executing one or more applications. See Fig. 25 for executing selections on the application. Fig. 22, 2204. [0409] receives an indication of an action associated with providing data to the online social network. [0410] actions are caused to occur by a user interacting with a user interface. [411] Hovering pointer 1958 over certain types of information updates in feed 1904 can cause the indication to be generated in block 2204. Arabo, Fig. 10, 1012. [0111] the acknowledgment settings 512 may be a button that displays in addition to the push notification, requiring the user to press the button in acknowledgment of the push notification. [0112] a push notification has an acknowledgment setting that sends a message to the publisher 102 that action has been taken. Step 1014)
Regarding claim 7:
The method of claim 1, wherein the device is one of a group of devices defined by the tenant according to a rule associated with the object (Micucci, [0402] the list of people identified when clicking on tab 2130 only includes users who are members of the same group(s) as the authorized external user. [0367] an external user, such as a customer of the organization)
Regarding to claims 8, 15:
[Rejection rationale for claim 1 is applicable].

Regarding to claims 9, 16:
[Rejection rationale for claim 2 is applicable].

Regarding to claims 10, 17:
[Rejection rationale for claim 3 is applicable].

Regarding to claims 11, 18:
[Rejection rationale for claim 4 is applicable].

Regarding to claims 12, 19:
[Rejection rationale for claim 5 is applicable].

Regarding to claims 13, 20:
[Rejection rationale for claim 6 is applicable].

Regarding to claims 14:
[Rejection rationale for claim 7 is applicable].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449                                                                      
/VIVEK SRIVASTAVA/           Supervisory Patent Examiner, Art Unit 2449